MEMORANDUM OPINION
                                           No. 04-12-00685-CV

                                  EX PARTE Larry Frank ROSALES

                                           Original Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

PETITION FOR WRIT OF HABEAS CORPUS IS DENIED AS MOOT

           On October 19, 2012, Relator Larry Frank Rosales filed a petition for writ of habeas

corpus complaining that the trial court’s order of civil commitment had been served and he was

being improperly held at the Bexar County Jail. However, on October 18, 2012, the trial court

signed an order releasing the relator from the Bexar County Jail. Accordingly, the petition for

writ of habeas corpus is DENIED AS MOOT. See TEX. R. APP. P. 52.8(a).


                                                                    PER CURIAM




1
 This proceeding arises out of Cause No. 2007EM503291, styled In the Interest of I.R.R., et al., pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Karen Pozza presiding. However, the order
complained of was signed by the Honorable Jim Rausch, Associate Judge of the Child Support Court, Bexar County,
Texas.